Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 12/20/2021.

As filed, claims 1-3, 5-7, 11-13, and 24-28 are pending; and claims 4, 8-10, and 14-23 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/20/2021, with respect to claims 1-3, 5-7, 11-13, and 24-28, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claim 28 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 28 is withdrawn per amendments.

The claim objection of claims 2 and 24 is withdrawn per amendments. 


Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yangzhou Du on 1/26/2022.
The application has been amended as follows: 

In claim 28 (line 4 of the claim), amend the following: 
Before “
    PNG
    media_image1.png
    78
    92
    media_image1.png
    Greyscale
”;
After “a compound”; and
Insert -- of --.

Before “,wherein the hydrogen donor”;
After “an enantiomer”;
Delete “of the compound”; and
Insert – thereof --.

In claim 28 (line 7 of the claim), amend the following: 
Before “
    PNG
    media_image1.png
    78
    92
    media_image1.png
    Greyscale
”;
After “the compound”; and
Insert -- of --.

Before “is a ruthenium compound”;
After “the enantiomer”;
Delete “of the compound”; and
Insert – thereof --.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a process of making a compound of instant formula (XII) or (Ia3).
The prior art, which is the Kim publication used in the non-final rejection mailed on 9/2/2021, was removed because it failed to teach or suggest the use of starting material of formula (IIIa1) or (III).  Without Kim, the instant process is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-7, 11-13, and 24-28 are allowed.
Claims 4, 8-10, and 14-23 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626